Gould, Associate Justice.
1. The court did not err in *577taking judicial knowledge of the incorporation or corporate existence of the defendant. In more than one of the general and public acts of the Legislature that corporate existence has been recognized, and in that way, if in no other, was judicially known to the court. (Laws 8th Leg., 1861, p. 60; Laws 9th Leg., 1862, pp. 44, 47.)
2. The plaintiffs were entitled to sue for damages to the land after it had descended to them and was in their possession as the heirs of their father, and for damages to their crops cultivated on the land so held hy them. Ño administration on their father’s estate was necessary to enable them to sue for such injuries.
3. Appellant claims that the court erred in permitting Andrew Knapp, as a witness, to state his opinions as evidence as to the amount of damages sustained, and refers to the bill of exceptions. A reference to the bill of exceptions shows that the evidence was objected to on other grounds not urged in appellant’s brief, but not on the ground that the witness could only testify as to facts and could not give his opinion of the amount of damage.
4. But while the admission of this evidence is not an error of which appellant can avail himself, the evidence was, of itself, of too unsatisfactory a nature to support the verdict, especially when the facts stated by the same party, as well as by all the other witnesses for plaintiffs, show conclusively the error of his opinion as to the amount of damage. It is. evident that not more than seventy or seventy-five acres of land, at the outside, was damaged; and if the opinion of the' plaintiff as to the amount of damage be accepted, no reasonable construction of the evidence will fix the damages to the seventy or seventy-five acres as high as §1,000. In our opinion, the evidence is clearly insufficient to support the verdict as to the amount of damage, and the court below erred in refusing to set that verdict aside. For this error the judgment is reversed and the cause remanded.
Reversed and remanded..